Case 1:19-cv-05315-KAM-RLM Document 6 Filed 12/17/19 Page 1 of 3 PageID #: 30




Daniel Sadeh, Esq.
HALPER SADEH LLP
375 Park Avenue, Suite 2607
New York, NY 10152
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

  KADE ROSS,                                       Case No: 1:19-cv-05315-KAM-RLM

         Plaintiff,
                                                   NOTICE OF VOLUNTARY DISMISSAL
         v.                                        PURSUANT TO FED. R. CIV. P.
                                                   41(a)(1)(A)(i)
  CASTLE BRANDS INC., MARK
  ANDREWS, III, JOHN F. BEAUDETTE,
  HENRY C. BEINSTEIN, PHILLIP FROST,
  RICHARD M. KRASNO, RICHARD J.
  LAMPEN, STEVEN D. RUBIN, and MARK
  ZEITCHICK,

         Defendants.


       PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiff Kade Ross hereby voluntarily dismisses the above-captioned action as

moot. Defendants have not served an answer or a motion for summary judgment.



Dated: December 17, 2019                           Respectfully submitted,

                                                   HALPER SADEH LLP

                                                   By: /s/ Daniel Sadeh
                                                   Daniel Sadeh, Esq.
                                                   375 Park Avenue, Suite 2607
                                                   New York, NY 10152
                                                   Telephone: (212) 763-0060


                                              1
Case 1:19-cv-05315-KAM-RLM Document 6 Filed 12/17/19 Page 2 of 3 PageID #: 31




                                         Facsimile: (646) 776-2600
                                         Email: sadeh@halpersadeh.com

                                         Counsel for Plaintiff




                                     2
Case 1:19-cv-05315-KAM-RLM Document 6 Filed 12/17/19 Page 3 of 3 PageID #: 32




                                CERTIFICATE OF SERVICE

        I, Daniel Sadeh, hereby certify that on December 17, 2019, a true and correct copy of the
annexed NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P.
41(a)(1)(A)(i) was served in accordance with the Federal Rules of Civil Procedure with the Clerk
of the Court using the CM/ECF system, which will send a notification of such filing to all parties
with an email address of record who have appeared and consented to electronic service in this
action.


Dated: December 17, 2019                     /s/ Daniel Sadeh
                                             Daniel Sadeh




                                               3
